     Case 2:20-cr-00156-RFB-DJA Document 183 Filed 03/31/21 Page 1 of 3




1
     WILLIAM H. BROWN, ESQ. (7623)
     BROWN MISHLER, PLLC
2    911 N. Buffalo Dr., Ste. 202
3    Las Vegas, Nevada 89128
     Tel: (702) 816-2200
4
     Email: WBrown@BrownMishler.com
5    Attorney for Defendant
     Pedro Montalvo
6

7                         UNITED STATES DISTRICT COURT
                               DISTRICT OF NEVADA
8

9     UNITED STATES OF AMERCIA,                         2:20-cr-00156-RFB-DJA
10
                         Plaintiff,                  UNOPPOSED MOTION TO
11    vs.                                               ALLOW TRAVEL
12
      ADALI ARNULFO ESCALANTE-
13    TRUJILLO, et al.,
14
                         Defendants.
15

16
            Certification: This motion is timely filed.
17

18          Comes now the defendant, Pedro Montalvo, by and through his counsel
19
     of record, William Brown, of BROWN MISHLER, PLLC, and hereby moves
20
     this Court for permission to remain in California after pre-approved travel to
21

22   attend a family funeral. This request is based on the Points and Authorities
23
     attached hereto.
24

25          Dated: March 29, 2021                 By /s/ William H. Brown
                                                  WILLIAM H. BROWN
26                                                Attorney for Pedro Montalvo
27

28




                                              1
     Case 2:20-cr-00156-RFB-DJA Document 183 Filed 03/31/21 Page 2 of 3




1
                               MEMORANDUM OF
                            POINTS AND AUTHORITIES
2

3          Defendant Pedro Montalvo’s pretrial release conditions allow him to

4    travel to California on certain dates, including as relevant here April 2-5,
5
     2021. To attend his grandmother’s funeral while avoiding additional
6

7    unnecessary travel costs, Mr. Motalvo asks that he be allowed to extend his
8
     pre-approved travel and to remain in California until April 9, 2021.
9
           The defense has communicated with Montalvo’s Pretrial Services
10

11   Officer, and the government, and neither opposes this request.
12
            Dated: March 29, 2021               By /s/ William H. Brown
13                                              WILLIAM H. BROWN
14                                              Attorney for Pedro Montalvo

15

16                  CERTIFICATE OF ELECTRONIC SERVICE
17
           The undersigned hereby certifies that he is an employee of BROWN
18   MISHLER, PLLC, and is a person of such age and discretion as to be
     competent to serve papers, and that on March 29, 2021 he served an
19
     electronic copy of the above and foregoing UNOPPOSED MOTION TO
20   ALLOW TRAVEL by electronic service (ECF)
21
                                                /s/ William Brown
22
                                                Employee of BROWN MISHLER,
23                                              PLLC
24

25

26

27

28




                                            2
     Case 2:20-cr-00156-RFB-DJA Document 183 Filed 03/31/21 Page 3 of 3




1
     WILLIAM H. BROWN, ESQ. (7623)
     BROWN MISHLER, PLLC
2    911 N. Buffalo Dr., Ste. 202
3    Las Vegas, Nevada 89128
     Tel: (702) 816-2200
4
     Email: WBrown@BrownMishler.com
5    Attorney for Defendant
     Pedro Montalvo
6

7                        UNITED STATES DISTRICT COURT
                              DISTRICT OF NEVADA
8

9     UNITED STATES OF AMERCIA,                    2:20-cr-00156-RFB-DJA
10
                        Plaintiff,                   _____________
                                                    [PROPOSED]
11    vs.                                      ORDER ALLOWING TRAVEL
12
      ADALI ARNULFO ESCALANTE-
13    TRUJILLO, et al.,
14
                        Defendants.
15

16

17
            Having considered defendant Pedro Montalvo’s unopposed motion for
18
     travel, it is hereby ordered that the motion is granted, such that Montalvo
19

20   may travel California April 2, and may remain there until April 9, 2021.
21
            Dated: March 31
                         __, 2021
22

23

24
                                          ____________________________________
                                          RICHARD F. BOULWARE, II
25                                        UNITED STATES DISTRICT JUDGE
26

27

28




                                           3
